Name: 2009/304/EC: Commission Decision of 30 March 2009 appointing 12 members of the European Statistical Advisory Committee (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic analysis;  executive power and public service
 Date Published: 2009-03-31

 31.3.2009 EN Official Journal of the European Union L 84/44 COMMISSION DECISION of 30 March 2009 appointing 12 members of the European Statistical Advisory Committee (Text with EEA relevance) (2009/304/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 234/2008/EC of the European Parliament and of the Council of 11 March 2008 establishing the European Statistical Advisory Committee and repealing Council Decision 91/116/EEC (1), and in particular Article 4(1)(a) thereof, After consultation of the Council, After consultation of the European Parliament, Whereas: (1) The European Statistical Advisory Committee comprises 24 members. (2) According to Article 4(1) of Decision No 234/2008/EC, 12 members shall be appointed by the Commission, after consulting the European Parliament and the Council. (3) Member States have provided the Commission with a list of candidates with a well-established qualification in the field of statistics. (4) In the appointment of those 12 members, the Commission shall endeavour to ensure that they represent, in equal measure, users, respondents, and other stakeholders in Community statistics (including the scientific community, the social partners and civil society), HAS DECIDED AS FOLLOWS: Article 1 The persons named in the Annex are hereby appointed as members of the European Statistical Advisory Committee for a term of five years. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 30 March 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 73, 15.3.2008, p. 13. ANNEX Karl Andrea FEMRELL Ladislav KABÃ T Lea KAUPPI Irena E. KOTOWSKA Denise Anne LIEVESLEY Hristina MITREVA Luca PAOLAZZI Robert ROCHEFORT Julio RODRÃ ºGUEZ LÃ PEZ Ineke STOOP Hartmut TOFAUTE Brendan WALSH